 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    LIBERTY MUTUAL INSURANCE
      COMPANY, a Massachusetts                     NO: 2:20-CV-0010-TOR
 8    corporation,
                                                   ORDER OF VOLUNTARY
 9                              Plaintiff,         DISMISSAL WITHOUT PREJUDICE

10          v.

11    CONTRACTORS NORTHWEST,
      INC., a Washington corporation,
12    YELLOWSTONE PROPERTIES,
      LLC, an Idaho limited liability
13    company, and HAAGENSON
      ENTERPRISES, INC., an Idaho
14    corporation,

15                              Defendants.

16         BEFORE THE COURT is Plaintiff’s Motion for Voluntary Dismissal of

17   Yellowstone Properties, LLC Only (ECF No. 13). Because Defendant

18   Yellowstone Properties, LLC has neither filed an answer nor moved for summary

19   judgment, Plaintiff has an absolute right to voluntarily dismiss this Defendant.

20   Fed. R. Civ. P. 41(a)(1)(A)(i).



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2            All claims and causes of action against Defendant Yellowstone Properties,

 3   LLC only are DISMISSED without prejudice and without costs or fees to any

 4   party.

 5            The District Court Executive is directed to enter this Order and furnish

 6   copies to counsel.

 7            DATED March 10, 2020.

 8

 9                                     THOMAS O. RICE
                                Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
